Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 and 09/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informality:
The original disclosure recites “a magnetic field is not formed on a surface 192b (an inner surface 192a in drawing)” in paragraph [056], lines 4-5, page 11. For clarity, it is suggested to change with “a magnetic field is not formed on a surface 192b (an inner surface 192b in drawing)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.).
	Regarding claim 1, Ota et al. discloses an electric motor (e.g. figs.1, 2: motor 20, para. [0030]) having a permanent magnet (figs. 1-4: 34, para. [0037]), comprising: 
a stator (figs. 1, 2: 23, para. [0035]); and 
a rotor (figs. 1, 2: 30) rotatably disposed and spaced a predetermined gap (e.g. see annotated fig. 2 below) apart from the stator (23, paras. [0032], [0035]), 

    PNG
    media_image1.png
    456
    563
    media_image1.png
    Greyscale

wherein the rotor (30) includes: 
a rotational shaft (figs.1, 2, 3A, 4C: 31, paras. [0035], [0037]); 
a permanent magnet (34) disposed concentrically with the rotational shaft (34); and 
a rotor frame (35, para. [0037]) provided between the rotational shaft (31) and the permanent magnet (34), wherein the permanent magnet (34) has a cylindrical shape (figs. 3B, 4: 34) and is magnetized in polar anisotropy (para. [0041]) such that a magnetic field is formed on a surface of the permanent magnet facing the gap and a magnetic field is not formed on a surface of the permanent magnet opposite to the gap (fig.3A: magnetic field H, para. [0040]), and wherein the rotor frame (35, para. [0049]) does not form a flux path of the permanent magnet (34) and is configured to connect the rotational shaft (31) and the permanent magnet (34, figs.3A, 4A-C paras. [0014], [0037], [0046]).
Regarding claim 2, Ota et al. discloses the electric motor permanent magnet of claim 1, wherein the rotational shaft (31) and the rotor frame (resin 35) are formed of different materials (para. [0037]).
Regarding claim 3, Ota et al. discloses the electric motor of claim 2, wherein the rotor frame (35) is injection-molded around the rotational shaft (fig.3A: 31, para. [0037] indicates the magnet 34 and the shaft 31 are set in a mold not shown in a state of being kept coaxially with each other and, in this state, the resin 35 is injected into the through hole 34k of the magnet 34. Accordingly, the magnet 34 and the shaft 31 are coupled via the resin 35, para. [0042]).
Regarding claim 4, Ota et al. discloses the electric motor of claim 2, wherein the rotational shaft (106) includes at least one protrusion that protrudes outwardly or at least one groove (106h) recessed inwardly along a radial direction from an outer surface thereof, and the rotor frame (107) includes an engaging portion that engages with the at least one protrusion or the at least one groove (106h) along a rotational direction (figs.5B, 5C: shaft 106, a recess 106h, resin 107, paras. [0006], [0007]).
Regarding claim 5, Ota et al. discloses the electric motor of claim 4, wherein the protrusion or the groove (106h) is formed to be spaced apart along an axial direction, and the rotor frame (107) is injection-molded at an outer surface of the protrusion or the groove (106h, paras. [0037] and [0042]).
Regarding claim 6, Ota et al. discloses the electric motor of claim 1, wherein the rotational shaft (31) and the rotor frame (35) are formed of the same material (e.g. note: the rotor frame/resin 35 and shaft 31 do not form the flux path or made of the same non-magnetic material).
Claim Rejections - 35 USC § 103(AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Sakai et al. Pub. No.: US 20070052310 A1 (hereinafter Sakai et al.)
Regarding claim 7, Ota et al. discloses the electric motor of claim 1, wherein the rotational shaft (31) and the rotor frame (35) are formed of the same material (e.g. note: the rotor frame/resin 35 and shaft 31 do not form the flux path or made of the same non-magnetic material), 
Ota et al. fails to disclose the rotor frame is formed integrally so as to protrude from an outer surface of the rotational shaft along a radial direction. 
Sakai et al. teaches the rotor frame is formed integrally so as to protrude from an outer surface of the rotational shaft along a radial direction (fig.9: shaft 452, the protruding portion 602, protrusion 600, rotator 450, permanent magnet 454, para. [0071], [0012]; abstract indicates the rotator includes a permanent magnet that is formed by injection molding a composite material containing a magnetic material and resin).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “the rotor frame is formed integrally so as to protrude from an outer surface of the rotational shaft along a radial direction” as taught by Sakai et al. for the purpose of enhancing the bond strength between the mounting member and the permanent magnet (paras. [0087], [0068] of Sakai et al.).
12.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Henry Patent No.: US 5898990 (hereinafter Henry).
Regarding claim 8, Ota et al. fails to disclose the rotor frame includes a hub configured to receive the rotational shaft therein, a cylindrical portion disposed concentrically with the hub at an outer side of the hub, and a connecting portion that connects the hub and the cylindrical portion.
Henry teaches the electric motor of claim 1, wherein the rotor frame (fig.1: a rotor body 16) includes a hub (figs.1, 2: 18, Col.4, lines 14-17) configured to receive the rotational shaft (12) therein, a cylindrical portion (22) disposed concentrically with the hub (18) at an outer side of the hub, and a connecting portion (20) that connects the hub (18) and the cylindrical portion (22, figs. 1, 2, Col.4).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “a hub configured to receive the rotational shaft therein, a cylindrical portion disposed concentrically with the hub at an outer side of the hub, and a connecting portion that connects the hub and the cylindrical portion” as taught by Henry in order to close spaced assembly that embodies high magnetic durability whilst being inexpensive and easy to carry out (Col.3, lines 55-60 of Henry).
Regarding claim 9, Ota et al. fails to disclose wherein the permanent magnet is a sintered magnet, and an adhesive layer is provided between the permanent magnet and the rotor frame.
Henry discloses the electric motor of claim 8, wherein the permanent magnet is a sintered magnet (fig.1: 24, Col.1, lines 31-35, Col.4, lines 20-35), and an adhesive layer (fig.2: 32, Col.5, lines 22-25) is provided between the permanent magnet (24) and the rotor frame (fig.1: rotor body 16, fig.2: rotor member 22, Col.22-Col6, lines 5 indicates adhesive 32).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “the permanent magnet is a sintered magnet, and an adhesive layer is provided between the permanent magnet and the rotor frame” as taught by Henry in order to close spaced assembly that embodies high magnetic durability whilst being inexpensive and easy to carry out (Col.3, lines 55-60 of Henry).
13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Kojima et al. Pub. No.: US 20040045154 A1 (hereinafter Kojima et al.).
Regarding claim 10, Ota et al. fails to disclose the rotor frame is formed to have a reduced length as compared with the permanent magnet along the axial direction.
Kojima et al. teaches the electric motor of claim 9, wherein the rotor frame (fig.1: 13, para. [0030]) is formed to have a reduced length as compared with the permanent magnet (11, para. [0031]) along the axial direction (e.g. note: the length of rotor frame/cushioning member 13 is formed to have a reduced length as compared with the permanent magnet 11).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “the rotor frame is formed to have a reduced length as compared with the permanent magnet along the axial direction” as taught by Kojima et al.  in order to manufacture the electric motor at a low cost by realizing vibration isolation, eccentricity and the like of the rotor with a small number of parts.  (para. [0012] of Kojima et al.).
14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Henry Patent No.: US 5898990 (hereinafter Henry).
Regarding claim 11, Ota et al. discloses the electric motor of claim 8, wherein the permanent magnet is a bonded magnet (fig.3A: 34, para. [0040]), and the permanent magnet (34) is injection-molded at an outer surface of the rotor frame (resin 35, paras. [0037] and [0042]).
15.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Lee et al. Pub. No.: US 20120128516 A1 (hereinafter Lee et al.).
Regarding claim 12, Ota et al. fails to disclose a compressor, comprising: 
a case; 
a compression unit provided inside of the case to compress a fluid; and 
the electric motor of claim 1 provided inside of the case and providing a drive force to the compression unit.
Lee et al. teaches a compressor (fig.10, para. [0054] indicates a compressor), comprising: 
a case (fig.10: a hermetic container 210, para. [0101]); 
a compression unit provided inside of the case to compress a fluid (para. [0005] indicates a compression mechanism unit and fluid is compressed); and 
the electric motor (a motor mechanism unit, para. [0054]) of claim 1 provided inside of the case (210) and providing a drive force to the compression unit (para. [0005]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “a compressor, comprising: a case; a compression unit provided inside of the case to compress a fluid; and the electric motor of claim 1 provided inside of the case and providing a drive force to the compression unit” as taught by Lee et al. in order to achieve the structural stability, improve an assembly property, and enhance the lubrication performance to ensure the operation reliability (para .[0001] of Lee et al.).
Regarding claim 13, Ota et al. fails to disclose wherein the compression unit includes: 
a cylinder forming a compression space; 
a roller connected to the rotational shaft of the electric motor and rotated inside of the cylinder; and 
a bearing provided at the cylinder to rotatably support the rotational shaft.
Lee et al. teaches the compressor of claim 12, wherein the compression unit includes: 
a cylinder (fig.10: 232, para. [0095]) forming a compression space (para. [0057]); 
a roller (fig. 10: 233, para. [0095]) connected to the rotational shaft (241) of the electric motor and rotated inside of the cylinder (232); and 
a bearing (fig. 10: 236) provided at the cylinder (232) to rotatably support the rotational shaft (241).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “the compression unit includes: a cylinder forming a compression space; a roller connected to the rotational shaft of the electric motor and rotated inside of the cylinder; and a bearing provided at the cylinder to rotatably support the rotational shaft” as taught by Lee et al. in order to achieve the structural stability, improve an assembly property, and enhance the lubrication performance to ensure the operation reliability (para .[0001] of Lee et al.).
16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Lee et al. Pub. No.: US 20120128516 A1 (hereinafter Lee et al.) and further in view of foreign patent KR20040094156 A (hereinafter ‘156).
Regarding claim 14, Ota et al. discloses the rotor frame (figs. 1-3: 35, para. [0037]), a rotational shaft (figs.1, 2, 3A, 4C: 31, paras. [0035], [0037]).
Ota et al. fails to disclose wherein the rotational shaft includes a first shaft coupled to the rotor frame and a second shaft coupled to the roller, 
wherein the first shaft and the second shaft are coupled integrally to each other after the rotor frame and the roller are coupled.
Lee et al. teaches a roller (233, paras. [0087], [0095]), the rotational shaft (241).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “the roller connected to the rotational shaft of the electric motor” as taught by Lee et al. in order to achieve the structural stability, improve an assembly property, and enhance the lubrication performance to ensure the operation reliability (para .[0001] of Lee et al.).
Ota et al. as modified fails to disclose wherein the rotational shaft includes a first shaft coupled to the rotor frame and a second shaft coupled to the roller, wherein the first shaft and the second shaft are coupled integrally to each other after the rotor frame and the roller are coupled.
‘156 discloses the compressor (fig.2: compressor 1, para. [39) of claim 13, wherein the rotational shaft includes a first shaft (fig. 3: 100) coupled to the rotor frame and a second shaft (fig. 3: 101) coupled to the roller, wherein the first shaft (100) and the second shaft (101) are coupled integrally to each other after the rotor frame and the roller are coupled (para. [0059] indicates shaft extends from the electric motor 31 to the cylinder block 10 inside the compression unit 3 is integrated).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the rotational shaft of the electric motor of Ota et al. and Lee et al to include “wherein the first shaft and the second shaft are coupled integrally to each other” as taught by ‘156 in order to be easy assembled in the final assembly process, so that the assembly is quite simple and improve the productivity (para .[0060] of ‘156).
17.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Kojima et al. Pub. No.: US 20040045154 A1 (hereinafter Kojima et al.).
Regarding claim 15, Ota et al. discloses an electric motor (e.g. figs.1, 2: motor 20, para. [0030]) having a permanent magnet (figs. 1-4: 34, para. [0037]), comprising: 
a stator (figs. 1, 2: 23, para. [0035]); and 
a rotor (figs. 1, 2: 30) rotatably disposed and spaced a predetermined gap (e.g. see annotated fig. 2 below) apart from the stator (23, paras. [0032], [0035]), 

    PNG
    media_image1.png
    456
    563
    media_image1.png
    Greyscale

wherein the rotor (30) includes: 
a rotational shaft (figs.1, 2, 3A, 4C: 31, paras. [0035], [0037]) that extends in an axial direction; 
a cylindrical permanent magnet (figs. 3B, 4: 34) disposed concentrically with the rotational shaft (34); and 
a rotor frame (35, para. [0037]) that connects the rotational shaft (31) and the permanent magnet (34), wherein the permanent magnet (34) is magnetized such that a magnetic field (fig.3A: magnetic field H, para. [0040]) is formed on a surface of the permanent magnet facing the gap and a magnetic field is not formed on a surface of the permanent magnet opposite to the gap (para. [0041]), and wherein the rotor frame (35, para. [0049]) is shorter in length along the axial direction than the permanent magnet (34, figs.3A, 4A-C paras. [0014], [0037], [0046]).
Ota et al. fails to disclose the rotor frame is shorter in length along the axial direction than the permanent magnet.
Kojima et al. teaches the rotor frame (fig.1: 13, para. [0030]) is shorter in length along the axial direction than the permanent magnet (11, para. [0031], e.g. note: the length of rotor frame/cushioning member 13 is shorter in length along the axial direction than the permanent magnet 11).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. to include “the rotor frame is shorter in length along the axial direction than the permanent magnet” as taught by Kojima et al.  in order to manufacture the electric motor at a low cost by realizing vibration isolation, eccentricity and the like of the rotor with a small number of parts.  (para. [0012] of Kojima et al.).
Regarding claim 16, Ota et al. discloses the electric motor of claim 15, wherein the rotational shaft (106) includes at least one protrusion that protrudes outwardly or at least one groove (106h) recessed inwardly along a radial direction from an outer surface thereof, and the rotor frame (107) includes at least one corresponding groove or recess (106h) that engages with the at least one protrusion or the at least one groove (106h) along a rotational direction (figs.5B, 5C: shaft 106, a recess 106h, resin 107, paras. [0006], [0007]).
18.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Kojima et al. Pub. No.: US 20040045154 A1 (hereinafter Kojima et al.) and further in view of Henry Patent No.: US 5898990 (hereinafter Henry).
Regarding claim 17, Ota et al. fails to disclose the rotor frame includes a hub configured to receive the rotational shaft therein, a cylindrical portion disposed concentrically with the hub at an outer side of the hub, and a connecting portion that connects the hub and the cylindrical portion.
Henry teaches the electric motor of claim 15, wherein the rotor frame (fig.1: a rotor body 16) includes a hub (figs.1, 2: 18, Col.4, lines 14-17) configured to receive the rotational shaft (12) therein, a cylindrical portion (22) disposed concentrically with the hub (18) at an outer side of the hub, and a connecting portion (20) that connects the hub (18) and the cylindrical portion (22, figs. 1, 2, Col.4)..
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. and Kojima et al. to include “a hub configured to receive the rotational shaft therein, a cylindrical portion disposed concentrically with the hub at an outer side of the hub, and a connecting portion that connects the hub and the cylindrical portion” as taught by Henry in order to close spaced assembly that embodies high magnetic durability whilst being inexpensive and easy to carry out (Col.3, lines 55-60 of Henry).
Regarding claim 18, Ota et al. fails to disclose wherein the permanent magnet is a sintered magnet, and an adhesive layer is provided between the permanent magnet and the rotor frame.
Henry discloses the electric motor of claim 15, wherein the permanent magnet is a sintered magnet (fig.1: 24, Col.1, lines 31-35, Col.4, lines 20-35), and an adhesive layer (fig.2: 32, Col.5, lines 22-25) is provided between the permanent magnet (24) and the rotor frame (fig.1: rotor body 16, fig.2: rotor member 22, Col.22-Col6, lines 5 indicates adhesive 32).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. and Kojima et al. to include “the permanent magnet is a sintered magnet, and an adhesive layer is provided between the permanent magnet and the rotor frame” as taught by Henry in order to close spaced assembly that embodies high magnetic durability whilst being inexpensive and easy to carry out (Col.3, lines 55-60 of Henry).
Regarding claim 19, Ota et al. discloses the electric motor of claim 15, wherein the permanent magnet is a bonded magnet (fig.3A: 34, para. [0040]), and the permanent magnet (34) is injection-molded at an outer surface of the rotor frame (resin 35, paras. [0037] and [0042]).
19.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. Pub. No.: US 20110273037 A1 (hereinafter Ota et al.) in view of Kojima et al. Pub. No.: US 20040045154 A1 (hereinafter Kojima et al.) and further in view of Lee et al. Pub. No.: US 20120128516 A1 (hereinafter Lee et al.).
Regarding claim 20, Ota et al. fails to disclose a compressor, comprising: 
a case; 
a compression unit provided inside of the case to compress a fluid; and 
the electric motor of claim 15 provided inside of the case and providing a drive force to the compression unit, wherein the compression unit includes: 
a cylinder forming a compression space; 
a roller connected to the rotational shaft of the electric motor and rotated inside of the cylinder; and 
a bearing provided at the cylinder to rotatably support the rotational shaft.
Lee et al. teaches a compressor (fig.10, para. [0054] indicates a compressor), comprising: 
a case (fig.10: a hermetic container 210, para. [0101]); 
a compression unit provided inside of the case to compress a fluid (para. [0005] indicates a compression mechanism unit and fluid is compressed); and 
the electric motor (a motor mechanism unit, para. [0054]) of claim 15 provided inside of the case (210) and providing a drive force to the compression unit, wherein the compression unit (para. [0005]) includes: 
a cylinder (fig.10: 232, para. [0095]) forming a compression space (para. [0057]); 
a roller (fig. 10: 233, para. [0095]) connected to the rotational shaft (241) of the electric motor and rotated inside of the cylinder (232); and 
a bearing (fig. 10: 236) provided at the cylinder (232) to rotatably support the rotational shaft (241).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electric motor of Ota et al. and Kojima et al. to include “a compressor, comprising: a case; a compression unit provided inside of the case to compress a fluid; and the electric motor provided inside of the case and providing a drive force to the compression unit, wherein the compression unit includes: a cylinder forming a compression space; a roller connected to the rotational shaft of the electric motor and rotated inside of the cylinder; and a bearing provided at the cylinder to rotatably support the rotational shaft” as taught by Lee et al. in order to achieve the structural stability, improve an assembly property, and enhance the lubrication performance to ensure the operation reliability (para .[0001] of Lee et al.).


Examiner's Note:
20.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
21.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
22.	The prior art made of record (see attached PTO-892, F-M) and not relied upon is considered pertinent to applicant's disclosure.
Ota et al. Pub. No.: US 20140001890 A1 discloses a brushless motor for electric power tool (see fig.11, 14-16).
CONTACT INFORMATION
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (05/01/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837